DETAIL ACTION
	Claims 2-22 are allowed in this Office Action (Re-number 1-21).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The Examiner has considered applicant’s remarks/arguments in Appeal Brief Filed August 3, 2022 (pages 1-19), regarding the features of claims 2, 9 and 16, the claimed features “determining, by the one or more data processing apparatus and based on a first proximity indicating a presentation distance of the first location to the first sub-portion that is smaller than a second proximity indicating a presentation distance of the first location to the second sub-portion, that distribution parameters of the content item are more relevant to first content presented in the first sub-portion of the single web page than second content presented in the second sub-portion of the single web page”,  and in conjunction with other elements of the independent claims would not found anticipated or obvious over the prior art made of record. 
The prior art, Filev et al. (US 9,367,524) directed to dynamic web page layout optimization; a plurality of different layouts are defined for a web page of a publisher. Each of the different layouts have at least one common element and at least one content slot adapted to display a content item. A request for the web page is received from a network accessible device having associated profile information, and a selected layout is identified using the profile information. At least one content item is selected for display in each content slot of the selected layout. Data are thereafter transferred to the network accessible device to display the web page arranged in accordance with the selected layout along with the selected content item.
The prior art, Zhang et al. (US 2012/0259702) directed to systems and methods for determining placement of advertisements on web pages, including but not limited to a search results web page. The system and method that selects advertisements for two or more regions of a web page based on rankings of the advertisements generated using different models. By ranking advertisements separately for each region of a web page, and choosing highest ranked advertisements for each region, advertisements can be selectively chosen such that a user is more likely to select an advertisement in each region of the web page. 
The prior art Henkin et al. (US 2011/0213655) directed to different types of Hybrid contextual advertising and related content analysis and display techniques are disclosed for facilitating on-line contextual advertising operations and related content delivery operations implemented in a computer network. At least some embodiments may be configured or designed enabling advertisers to provide contextual advertising promotions to end-users based upon real-time analysis of web page content which may be served to an end-user's computer system. In at least one embodiment, the information obtained from the real-time analysis may be used to select, in real-time, contextually relevant related information, advertisements, and/or other content which may then be displayed to the end-user, for example, via real-time insertion of textual markup objects and/or dynamic display of additional content such as, for example, via use of one or more customized overlay layers.
The resulting of combining references would still fail to disclose the above limitations. After a further search and a thorough examination of the present application and in light of the prior arts made of record, claims are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tiffany Thuy Bui/
Examiner, Art Unit 2153



/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153